Citation Nr: 9917348	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  98-15 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for a hiatal 
hernia, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from February 1972 to March 
1974.

This appeal arises from a rating decision of November 1997 
from the Cleveland, Ohio, Regional Office (RO).  The case was 
certified to the Board of Veterans' Appeals (Board) from the 
St. Petersburg, Florida, RO.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran has complaints of chest pain, nausea, and 
vomiting.

3.  Competent medical evidence does not show impairment of 
health due to the hiatal hernia.


CONCLUSION OF LAW

The criteria for an increased disability rating for a hiatal 
hernia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 191); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with the claims folder.  Accordingly, 
the Board finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

In a rating decision in April 1974, service connection for 
"hiatus hernia with stomach and chest pain" was granted 
with a noncompensable disability rating assigned.  A rating 
decision in June 1992 increased the disability rating to 10 
percent.  The 10 percent disability rating has remained in 
effect since that time.  

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  The disability ratings are based 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Under the criteria of Diagnostic Code 7346 for hiatal hernia, 
a 60 percent disability rating is warranted where there are 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  With 
two or more of the symptoms for the 30 percent evaluation of 
less severity, a 10 percent rating is warranted.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (1998). 

The veteran claims that he has chest pain every two to three 
days which can occur at any time.  The September 1997 VA 
examination report indicates that he complained of nausea 
almost every morning and vomiting one to two times per month.  
However, his weight was 155lbs. with the maximum in the past 
year being 160lbs.  Of note is a January 1993 VA hospital 
summary which shows the veteran's weight as 150lbs.  The 
examination report notes there was no evidence of anemia.  
The report does not show that there was any impairment of 
health due to the hiatal hernia.  The diagnosis was history 
of hiatal hernia.  The report of an October 1997 VA barium 
swallow notes that there was moderate hiatal hernia with 
minimal fluoroscopic evidence of reflux.  While the veteran 
claims that he has significant symptoms due to his hiatal 
hernia, the requirement for a rating greater than the 10 
percent currently assigned is considerable impairment of 
health.  As noted, the evidence does not show weight loss or 
anemia, and the veteran has not complained of hematemesis or 
melena.  Therefore, the evidence does not demonstrate 
impairment of health due to the hiatal hernia.  Rather the 
veteran has complaints of chest pain, nausea, and vomiting 
without competent medical evidence of impairment of health.  
This more closely approximates the requirements for the 
currently assigned 10 percent disability rating for the 
hiatal hernia.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 
(1998).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an increased disability 
rating for a hiatal hernia.  38 U.S.C.A. §§ 1155, 5107 (West 
191); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 (1998).


ORDER

An increased disability rating for a hiatal hernia is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

